                 IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 STUDENTS FOR FAIR ADMISSIONS,              )
 INC.,                                      )
                                            )
                            Plaintiff,      )
                                            )
 v.                                         )   CASE NO. 1:14-CV-954
                                            )
 THE UNIVERSITY OF NORTH                    )
 CAROLINA AT CHAPEL HILL, et al.,           )
                                            )
                             Defendants.    )



                DECLARATION OF TECHNICAL DIFFICULTIES

       Please take notice that Defendants was unable to file the following documents in a

timely manner due to Court technical difficulties:

          • Defendants’ Motion in Limine to Exclude Evidence Related to So-Called
            “Paper Classes”
          • Brief in Support of Defendants’ Motion in Limine
          • Declaration of Patrick Fitzgerald in support of Defendants’ Motion in Limine

       The deadline for filing the motion in limine was October 19, 2020. Defendants were

unable to file this motion and supporting documents in a timely manner because of an error

message received from the Court’s ECF system that would not allow the filing to proceed.

Defendants began the filing process at approximately 5:45 p.m. Eastern Time but received

an error message. We immediately reached out to the Court’s help desk via telephone and

electronic but were unable to reach the Court. Subsequently, Defendants attempted to file

using the ECF credentials of Patrick Fitzgerald, Amy Van Gelder, and Lara Flath from



                                            1


      Case 1:14-cv-00954-LCB-JLW Document 214 Filed 10/20/20 Page 1 of 2
multiple different computers, but none of these attempts were successful and all resulted

in the same error message.

       Pursuant to Section P of the Court’s Electronic Case Filing Administrative Policies

and Procedures Manual, I have served exact copies of the documents that Defendants

attempted to file electronically using an acceptable alternate means for filing documents in

the case of a technical failure by sending them via electronic                      mail to

techfailures@ncmd.us.courts.gov along with this declaration. I have also served this

declaration and a Notice of Alternate Means of Filing on counsel for plaintiff Students for

Fair Admissions, Inc. and Student-Intervenors.

       I declare under penalty of perjury that the foregoing is true and correct.


Respectfully submitted this 19th day of October, 2020.



                                                          /s/ Lara Flath
                                                         Lara Flath
                                                         Skadden, Arps, Slate, Meagher &
                                                         Flom LLP
                                                         One Manhattan West
                                                         New York, NY 10001
                                                         (212) 735-3000
                                                         E: lara.flath@skadden.com


                                                         Attorney for UNC-Defendants




                                             2


     Case 1:14-cv-00954-LCB-JLW Document 214 Filed 10/20/20 Page 2 of 2
